Citation Nr: 1310520	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  [In a letter dated approximately two weeks later in the same month, the RO in Atlanta, Georgia notified the Veteran of that decision.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Atlanta RO.  

In September 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the Veteran's claims folder.  

According to a VA treatment record dated in June 2007, the Veteran was taking Wellbutrin for depression.  Such condition must also be considered as part of his current claim, and the stated issue has been revised to include any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in a case involving service connection for PTSD, when the record showed diagnoses of other mental conditions, such conditions were part of the claim).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran, who had peacetime service only, claims service connection for PTSD, based on in-service stressors.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) & Cohen v. Brown, 10 Vet. App. 128 (1997).  Concerning this final element, for a non-combat Veteran, in general, the alleged service stressors must be corroborated by official service records or other credible supporting evidence.  If, however, the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA (or VA-authorized) psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2012).  

In the current appeal, the Veteran has described two separate stressors.  The first is that, while stationed in Italy in 1983, the U.S. Embassy in Lebanon was attacked, and U.S. Marines were killed.  He stated that his company was put on alert and was told that they were going to attack.  He said that they went to an airplane and were told that they had only minutes, or seconds, to live once they got off the airplane, which he testified was because there were only 500 paratroopers at the small base in Italy where he was stationed.  He said that they were not actually sent on the mission.  However, his allegations are not consistent with the places, types, and circumstances of his service.  In this regard, the 1983 bombing of the U.S. Embassy in Lebanon took place in April 1983, before the Veteran was assigned to Italy in June 1983, and the 1984 Embassy bombing took place in September 1984, after he had returned from Italy.  

There was a bombing attack on a U.S. Marines barracks in Lebanon in October 1983, which killed 241 American servicemen, but, even if he is referring to this incident, the Veteran was a heavy vehicle driver, assigned to a transportation company, and not a paratrooper.  The Board does not find it credible that, in these circumstances, especially with numerous U.S. troops located in the general area, the U.S. would have contemplated sending a truck driver, untrained in airborne assault, on such a mission as described.  Nevertheless, it is not out of the question that the base was placed on some sort of alert after the incident, even if the Veteran was not included as part of any potential assault force being prepared, but any examination report addressing fear of hostile military or terrorist activity as a potential stressor must be limited to consideration of the base itself being placed on alert, without any plan of a land invasion which could involve the Veteran, constitutes a stressor. 

The Veteran also contends that in 1982, while stationed at Fort Campbell, he was on a night mission when about five helicopters came in and almost crashed on top of his truck.  He said that he escaped by jumping into a lake.  He said that a Sergeant had seen the event and that he and others involved had been given several days off to recover.  He said that he went on sick call but that the service treatment records do not show any reference to this incident.  He described the event as having taken place in 1982, and the RO found that the information was insufficient to send to the Joint Service Records Research Center (JSRRC) for corroboration.  However, the Board finds that the Veteran should be afforded an opportunity to describe more specifically the date of this incident, to within 2 or 3 months.  In this regard, aircraft incidents, including near misses, tend to be well-documented.  If he provides sufficient information, JSRRC should be asked to corroborate the claimed stressor.

The Veteran also testified that he has received treatment for PTSD at private and/or VA facilities.  VA records currently on file, dated from April 2002 to July 2008, do not show actual mental health treatment, but contain notations dated in May 2004 and June 2007 indicating that he was currently being followed for depression.  In addition, some depression and PTSD screens were positive, and mental health evaluations were recommended.  Therefore, VA must make all necessary attempts to obtain the records of the Veteran's mental health or psychiatric clinic treatment and/or evaluations, both private and VA.  At his hearing, he testified that he had been first treated about five years after service, which would have been in about 1989.  The VA record dated in April 2002, however, identifies that as his first treatment at that facility, the Albany CBOC, but he may have received private treatment prior to that date.  He also mentioned the Dublin VAMC, but it is not clear whether he was actually treated at that facility.
Concerning the claim for service connection for a right knee disability, service treatment records do not show any complaints or abnormal findings pertaining to this joint.  The Veteran contends that he fell in a hole and injured his knee and that he has suffered knee pain since that time.  X-rays in January 2007 disclosed degenerative changes.  Degenerative joint disease (arthritis) is a chronic disease under 38 C.F.R. § 3.309(a).  Under 38 C.F.R. § 3.303(b), the claim may be supported by evidence of a continuity of symptomatology.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. February 21, 2013).  

The Veteran maintains that he has received treatment for this condition, including surgery.  Thus, he must be asked to identify where he received such treatment and must be afforded an examination to determine whether he has a right knee condition due to service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, to include records of mental health treatment and/or psychiatric evaluations, as well as treatment for a right knee condition, from the Albany, Georgia, VA Clinic, dated from July 2008 to the present-and procure all mental health treatment and/or psychiatric evaluations (to include PTSD program participation) and treatment for a right knee condition, received at the Dublin VAMC itself.  If no treatment was provided at the Dublin parent facility, this should be stated in the record.  All such available documents should be associated with the Veteran's claims folder.  

2.  Ask the Veteran to identify the names and locations of all medical providers who treated him for a right knee condition (including the knee surgery), PTSD, and other mental health condition from August 1984 to the present, as well as the approximate dates of any such treatment.  Make all required attempts to obtain all records sufficiently identified by the Veteran.  All such available documents should be associated with the Veteran's claims folder.  

3.  Ask the Veteran to more specifically identify the time period when he states that one or more helicopters nearly crashed into him in 1982 at Fort Campbell, to within a span of 2 to 3 months.  If he provides the requested information, ask JSRRC to verify the claimed stressor to the extent possible, in particular, whether a helicopter crash nearly occurred.  If a near-crash as described by the Veteran (as opposed to an actual crash) is not the type of information which is maintained, this should be so stated.

4.  Thereafter, schedule the Veteran for appropriate VA examinations, as follows.  For each examination, the entire claims folder must be made available to the examiner in conjunction with the examination, a notation should be made in the examination report that such review has taken place, and the rationale for all opinions reached must be included in the final examination report:  

a.  A VA psychiatric examination to determine whether the Veteran currently has PTSD or other acquired psychiatric disability which is at least as likely as not (50 percent or greater probability) related to any in-service stressor, or other in-service event.  If he is diagnosed as having PTSD, the stressor(s) upon which the diagnosis is based must be identified.  If the stressor includes fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD, under the new legal definition.  (Please note that the Board does not find it consistent with the circumstances of his service that he, as a truck driver, would have been included as part of a planned airborne assault in response to the bombing of the U.S. Marines barracks in Lebanon in October 1983, but that his base in Italy may have been included as part of a general alert.)

For the examiner's convenience, the definition follows:  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f) (2012).

b.  An appropriate VA examination to determine the current diagnosis for the Veteran's right knee disability, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the right knee disability had its onset in service, to include whether it is consistent with the injury as described by the Veteran.  

5.  After completion of the above and any additional development deemed necessary, readjudicate the claims on appeal, with appropriate consideration to the question of fear of hostile military activity, as discussed above on pages 3-4 (i.e., that any planned retaliatory attack did not involve the Veteran himself, but that the base may have been placed on alert, unless there is clear and convincing evidence that it was not).  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

